DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I., Species (b) in the reply filed on August 29th, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 6, 25-34 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II., there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 29th, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1, 4, 8-9, 11, 13-14, 16-21, 23, 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Amatucci et al. (U.S. Patent 5,674,645), hereinafter Amatucci.
Regarding claims 1, 8 and 35, Amatucci discloses Li1.2Mn1.8O3.6F0.4, which is a lithium metal oxyfluoride compound of the general formula Li1+xTM2-yO4-zFz, whereby x is 0.2 and within the range of 0.2 ≤ x ≤ 1, TM is Mn, y is 0.2 and within the range of 0.2 ≤ y ≤ 0.6, and z is 0.4 and within the range of 0 ≤ z ≤ 0.8 and within the range of 0.2 ≤ z ≤ 0.8 (Fig. 5, ref. 52-56, C4:L:30-37).  Amatucci further discloses Li1.2Mn1.8O3.8F0.2, which is a lithium metal oxyfluoride compound of the general formula Li1+xTM2-yO4-zFz, whereby x is 0.2 and within the range of 0.2 ≤ x ≤ 1, TM is Mn, y is 0.2 and within the range of 0.2 ≤ y ≤ 0.6, and z is 0.2 and within the range of 0 ≤ z ≤ 0.8 and within the range of 0.2 ≤ z ≤ 0.8 (Fig. 5, ref. 52-56, C4:L:30-37).  
Amatucci further discloses preparation of oxy-fluoride spinel derivatives, whereby an increase in Li substitution for Mn achieved a dramatic shift in a-axis dimensions such that electrolytic battery cells comprising said fluoro-substituted electrode materials exhibited remarkable cell capacity, as well as cycling stability (C1:L:60-67, C2:L:1-5).  Furthermore, Amatucci discloses x-ray diffraction (XRD) as in Fig. 1 with clearly-defined peaks of the pattern confirming well-crystallized, single-phase product of synthesis, whereby the x-ray diffraction analysis is used to determine the resulting a-axis lattice parameter for said oxy-fluoride electrode materials (C2:L:17-24, C3:L:40-45, C4:L:30-37).  Since Amatucci discloses a lithium metal oxyfluoride that meets the general formula of Li1+xTM2-yO4-zFz, and Amatucci further discloses that the oxy-fluorides are spinel derivatives with Li substitution for Mn, Amatucci reads on “a lithium excess, transition-metal-deficient spinel structured lithium-ion metal comprising a lithium metal oxide or oxyfluoride”.  
 
Regarding claim 4, Amatucci discloses all the limitations as set forth above in claim 1.  Amatucci further discloses Li1.2Mn1.8O3.6F0.4, whereby z is 0.4 and within the range of 0.2 ≤ z ≤ 0.8 (Fig. 5, 52-56, C4:L:30-37).  Amatucci further discloses Li1.2Mn1.8O3.8F0.2, whereby z is 0.2 and within the range of 0.2 ≤ z ≤ 0.8 (Fig. 5, ref. 52-56, C4:L:30-37).  

Regarding claims 9, 11, 13, 16, 17, 36, Amatucci discloses all the limitations as set forth above in claim 1.  Amatucci further discloses the oxy-fluoride spinel derivatives as discussed in claims 1, 8, and 35 above.  Since Amatucci discloses lithium metal oxyfluoride spinel derivative compositions within the metes and bounds of the claim limitation (i.e., an identical product) with a lithium excess (i.e., lithium to transition metal ratio greater than 1), Amatucci inherently possesses that said oxyfluoride spinel derivative composition(s) are adapted for low-energy Li migration through 0-TM channels and adapted to utilize oxygen redox during charge and discharge phases, wherein the spinel structure comprises transition metal species mixed between the 16c and 16d sites with one of the 16c and 16d sites more dominantly occupied than the other, a d-spacing of 4.8 Å ± 0.2 Å (Fig. 1 see the XRD pattern and (111) planes), a partial cation disordered configuration, and a maximum gravimetric energy density between 1000 Wh/kg and 1155 Wh/kg.  (MPEP 2112.01)

Regarding claims 14 and 18, Amatucci discloses all the limitations as set forth above in claim 1.  Amatucci further discloses oxy-fluoride spinel derivatives that may also include precursors for cationic substitution, whereby the resulting intercalation materials are represented by the general formula Li1+xMyMn2-x-yO4-zFz, where M is a transition metal, such as Co, Cr, or Fe and x ≤ 0.4, y ≤ 0.3, and 0.05 ≤ z ≤ 1.0 (C2:L5-16).  Amatucci also discloses LiCr0.2Mn1.8O3.9F0.05, whereby the cation to anion ratio ( r ) is approximately 0.76 which is within the range of 3:4 < r < 1:1 (C4:L:65-67, C5:L:1-9), such that the compound possesses an over-stoichiometric cation sublattice (i.e., cation to anion ratio that is larger than 3:4 and smaller than 1:1, see instant specification [0006]).  Amatucci further discloses similar results may be obtained with cationic Co and Fe substitutions (C5:L:1-9) in place of Cr in the formula LiCr0.2Mn1.8O3.9F0.05, whereby a mixture of Mn and Co, for example, constitutes the TM.   

Regarding claims 19-21, 23, Amatucci discloses all the limitations as set forth above in claim 1.  Amatucci discloses lithium manganese oxy-fluorides for Li-ion rechargeable battery electrodes (Title).  Amatucci further discloses a series of battery cell positive electrode compositions (i.e., cathode) prepared with oxy-fluoride compounds with varying primarily Li and F content, which were subjected to repeated charge/discharge cycling to determine the effect of compound constitution on the level of electrical storage capacity exhibited by the cells, as well as on the cycling stability, i.e., the ability to maintain the initial level of capacity over extended cycling (C2:L:17-30).  Furthermore, Amatucci discloses battery cells prepared using oxy-fluoride compounds as discussed above in claim 1 and shown in Fig. 6 (refs. 61-65), whereby the oxy-fluoride compound were incorporated with about 10% conductive carbon and 5% polyvinylidene fluoride binder and formed as a layer on an aluminum foil substrate to provide positive (i.e., cathode) test cell electrodes, using a lithium foil electrode (i.e., anode), a glass fiber separator saturated with a 1M electrolyte solution of LiPF6 in a 2:1 mixture of ethylene carbonate:dimethyl carbonate, and subjecting said formed test cells to charge/discharge over the range of 3.4-4.5 V at a C/5 rate (Example 6, C3:L:57-67, C4:L:49-54).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. (U.S. Patent), hereinafter Amatucci.
Regarding claims 1-4, Amatucci discloses all the limitations as set forth above in claim 1.  Amatucci further discloses oxy-fluoride spinel derivatives that may also include precursors for cationic substitution, whereby the resulting intercalation materials are represented by the general formula Li1+xMyMn2-x-yO4-zFz, where M is a transition metal, such as Co, Cr, or Fe and x ≤ 0.4, y ≤ 0.3, and 0.05 ≤ z ≤ 1.0 (C2:L5-16).  Amatucci also discloses y = 0 as discussed above in claim 1, such that M (i.e., a second transition metal) is not included.  Since the claimed range of 0.2 ≤ x ≤ 1.0 overlaps with the range x ≤ 0.4 as disclosed in Amatucci, the claimed range of 0.2 ≤ y ≤ 0.6 overlaps with the range x ≤ 0.4 (i.e., when y = 0) as disclosed in Amatucci, and the claimed range of 0 ≤ z ≤ 0.8 overlaps with the range 0.05 ≤ z ≤ 1.0 as disclosed in Amatucci, a prima facie case of obviousness exists.  (MPEP 2144.05)
Furthermore, since the claimed range of 0.4 ≤ x ≤ 1.0 overlaps with the range x ≤ 0.4 as disclosed in Amatucci, the claimed range of 0.3 ≤ y ≤ 0.6 overlaps with the range x ≤ 0.4 (i.e., when y = 0) as disclosed in Amatucci, and the claimed range of 0.2 ≤ z ≤ 0.8 overlaps with the range 0.05 ≤ z ≤ 1.0 as disclosed in Amatucci, a prima facie case of obviousness exists. (MPEP 2144.05) 

Regarding claim 13, Amatucci discloses all the limitations as set forth above in claims 1 and 8.  Assuming Amatucci does not somehow meet the claim limitation as discussed above, Amatucci inherently possesses the claim limitation for the following reasons.
Amatucci discloses an CuKα x-ray diffraction pattern as in Fig. 1, whereby the (111) plane is labeled and less than 20 degrees 2θ (i.e., 4.44 Å) and greater than 10 degrees 2θ (C3:L:25-40), thereby at least overlapping and/or encompassing the claimed range of 4.8 Å ± 0.2 Å in the (111) planes.  Since Amatucci discloses the lithium manganese oxy-fluoride within the claimed range, and discloses an overlapping and/or encompassing d-spacing range a prima facie case of obviousness exists. (MPEP 2144.05)
Claims 5, 7, 15, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. (U.S. Patent), hereinafter Amatucci as applied to claim 1 above, and further in view of Takahashi et al. (U.S. PGPub US 2017/0229704 A1), hereinafter Takahashi.
Regarding claims 5, 7 and 15, Amatucci discloses all the limitations as set forth above in claim 1.  Amatucci further discloses the general formula as discussed above in claims 1-4, whereby Li1+xMyMn2-x-yO4-zFz with x ≤ 0.4, y ≤ 0.3, and 0.05 ≤ z ≤ 1.0 (C2:L5-16) was discussed.  However, Amatucci does not explicitly disclose Li1.68Mn1.6O4-zFz or Li1.68Mn1.6O3.4F0.6.  Furthermore, Amatucci does not explicitly disclose the compound has a cation to anion ratio ( r ) of 3.28:4.
Amatucci teaches that the a-axis lattice parameter is dependent on the Li, Mn, O and F content (Figs. 2, 5, C4:L:30-37), such that varying the amount of Li, Mn, O and F effects the capacity and cycling versus number of charging cycles for battery cells (Figs. 3-4, 7-8).  Amatucci further teaches the remarkable effect of the combination of Li and F content on achieving an optimum range of this parameter (C4:L:30-37), whereby the results shown in Fig. 6 (refs. 61-65) of increasing fluorine content indicate the improvement on capacity and cycling stability of a compound favoring F in the Li:F ratio (Example 5, C4:L:40-46).
 In addition, Takahashi teaches a positive electrode comprising a Mn composite oxide having a tetragonal structure represented by Lia(MxMn2-x-yYy)(O4-wZw), wherein in the formula 1< a ≤ 2.6, 0 ≤ x ≤ 1.2, 0 ≤ y, x+y < 2, 0 ≤ w ≤ 1; M is at least one selected from the group consisting of Co, Ni, among others; Y is at least one selected from the group consisting of Li, among others, and Z is at least one of F, among others ([0024]-[0025], [0034]-[0036]).  For example, when a = 1.28, x = 0, y = 0.4 and Y is Li, then the formula yields Li1.28(Mn1.6Li0.4)(O4-wZw), and when w = 0.6 and Z is F, the formula yields Li1.28(Mn1.6Li0.4)(O3.4Z0.6), which reads on Li1.68Mn1.6O4-zFz and Li1.68Mn1.6O3.4F0.6, and whereby the cation to anion ratio ( r ) is 3.28:4 for Li1.28(Mn1.6Li0.4)(O3.4Z0.6).  Takahashi further teaches a lithium secondary battery comprising the aforementioned Mn oxide having a high capacity and being excellent in cycle life (Abstract, [0021], [0028], [0041]).     
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Amatucci with the teachings of Amatucci such that the fluorine content is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, whereby the determination of the optimum or workable ranges of said variable can be characterized by routine experimentation so as to modify the fluorine content to yield an expected result and an improvement on capacity and cycling stability.  Furthermore, it would have been obvious to the skilled artisan to have further modified Amatucci with the teachings of Takahashi such that the Li, Mn, O and F contents at least overlaps the claimed Li1.68Mn1.6O4-zFz and Li1.68Mn1.6O3.4F0.6 compounds, as well as the cation to anion ratio ( r ) of 3.28:4 so as to achieve a positive electrode with an improved capacity and cycling stability.  (MPEP 2144.05)

Regarding claims 22 and 24, Amatucci discloses all the limitations as set forth above in claims 1, 4, 8, 19-21, 23, 35.  Amatucci discloses the battery cells as discussed above in claims 19-21.  However, Amatucci does not explicitly state a portable electronic device, an automobile, or an energy storage system comprising the lithium-ion battery of claim 20.
Takahashi discloses a positive electrode comprising a Mn composite oxide for a secondary battery as discussed above in claims 5-7 and 15, whereby the secondary battery is suitably used for a motor driving power source used for an electric vehicle such as an automobile, etc. ([0089], [0111]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Amatucci with the teachings of Takahashi such that the lithium ion rechargeable battery electrodes and battery cells utilizing the lithium manganese oxyfluoride spinel derivative compositions are further utilized as a motor driving power source for an electric vehicle such as an automobile.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. (U.S. Patent), hereinafter Amatucci as applied to claim 1 above, and further in view of Binder et al. (U.S. PGPub US 2015/0089797 A1), hereinafter Binder.
	Regarding claim 10, Amatucci discloses all the limitations as set forth above in claims 1, 8 and 35.  However, Amatucci does not explicitly state that the spinel structure comprises an Fd-3m space group, and the cations are mixed such that Li occupies up to 70% of the 8a site, with additional Li distributed in the 16c and 16d sites.  
Binder teaches a doped spinel comprising the formula Li1±wMe1vMe2x-vTiyO4-zFz, where 0 ≤ w < l, 0.3< x ≤ 0.7, 0.3 ≤ v < 0.7, x > v, 0.000l ≤ y ≤ 0.35, and 0.000l ≤ z ≤ 0.3, whereby Mel is a metal selected from a group of elements consisting of Co, Ni, among others, Me2 is a metal selected from a group of elements consisting of Ni, Co, Mg, Al, Sc, among others (Title, Abstract, [0012]).  Binder further teaches disordered spinels with Fd-3m space group ([0004]), whereby Samples A-E are Ti-doped disordered spinels ([0045]-[0051]) and are considered more suitable as cathode material because of improved electronic conductivity, improved heat resistance and resistance to hydrogen fluoride with fluorine doping ([0032]) such that the disordered spinels possess a high cycling stability and energy density ([0032], Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Amatucci with the teachings of Binder such that the lithium metal oxide or oxyfluoride spinel derivatives disclosed by Amatucci further comprise the Fd-3m space group (i.e., disordered spinel) as taught by Binder to improve the electronic conductivity and chemical resistance with, for example, Ti-doped oxyfluoride spinels, among other dopants, so as to achieve a high cycling stability and energy density.
In the alternative, since Amatucci discloses lithium metal oxyfluoride spinel derivative compositions within the metes and bounds of the claim limitation (i.e., an identical product) with a lithium excess (i.e., lithium to transition metal ratio greater than 1), Amatucci inherently possesses that the cations are mixed such that Li occupies up to 70% of the 8a site, with additional Li distributed in the 16c and 16d sites. (MPEP 2112.01)

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Amatucci et al. (U.S. Patent 5,674,645), hereinafter Amatucci as applied to claim 1 above, and further in view of Kawakami et al. (U.S. PGPub US 2014/0332715 A1), hereinafter Kawakami.
	Regarding claim 12, Amatucci discloses all the limitations as set forth above in claims 1 and 8.  However, Amatucci does not disclose the spinel structure comprises a crystallite size of 10-15 Å.  
	Kawakami teaches a positive electrode active material to achieve high capacity and high energy density of secondary battery (Title, Abstract), whereby a composite material of crystallites of LiMn2O4 (crystallites with a spinel crystal structure) and crystallites of Li2MnO3 (crystallites with a layered rock-salt crystal structure) is used (Fig. 4, [0011]).  Furthermore, Kawakama teaches each particle contains a plurality of crystallites and the size of each crystallite is smaller than that of the particle, specifically, less than or equal to 1 µm as determined by high resolution transmission electron microscopy ([0011]), whereby LiMn2O4 has a spinel crystal structure and belongs to the Fd3m space group ([0050]), and the Li2MnO3 has a layered rock-salt crystal structure and belongs to the C2/c space group ([0051]).  Kawakami further teaches the lithium manganese oxide composite has high structural stability and high capacity ([0022], Fig. 4, [0057]).   
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Amatucci with the teachings of Kawakami such that the lithium metal oxide or oxyfluoride spinel derivatives disclosed by Amatucci further comprise crystallite sizes that are at least less than the size of the particle (e.g., less than 1 µm) that at least overlaps and/or encompasses the claimed range of 10-15 Å so as to achieve structural stability and high capacity.  (MPEP 2144.05)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PATRICK MCCLURE whose telephone number is (571)272-2742. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.M./Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723